Citation Nr: 0703416	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 0 percent for residuals of spontaneous pneumothorax.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
Center (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a May 2003 Notice of Disagreement, the veteran stated that 
he experienced, difficulty breathing, shortness of breath, as 
well as nerve damage as a result of the service-connected 
residuals of spontaneous pneumothorax.  The Board notes that 
restrictive lung disease, to include pneumothorax, is 
primarily rated according to the degree of impairment on 
pulmonary function testing (PFT).  There is insufficient 
evidence to determine the degree of impairment due to 
residuals of spontaneous pneumothorax.  38 C.F.R § 3.326.  

In regard to service connection for PTSD, the Board notes 
that a May 2003 VA treatment record reflects a diagnosis of 
PTSD, based in part on a reported stressor of having come 
under fire, to include rocket and mortar attack.  In February 
2004, the agency of original jurisdiction (AOJ) requested 
corroboration of this stressor from the service department.  
No response from the service department is of record.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
respiratory examination to determine the 
current severity of the service-connected 
impairment resulting from residuals of 
spontaneous pneumothorax.  The claims 
folder should be mad available for review.  
All necessary tests, to include PFT, 
should be conducted in conjunction with 
the examination.  The PFT should contain 
the full range of results, including FEV-
1, FEV-1/FVC, DLCO (SB), and maximum 
oxygen consumption.  

2.  The AOJ should make another request 
for corroboration of the veteran's 
reported stressor contained in the 
February 2004 request.  The request and 
any records obtained in association with 
the request should be associated with the 
claims file.  

3.  The AOJ should attempt any additional 
service medical records, especially any 
reports of medical history and examination 
prepared at the veteran's separation from 
service.  

If the benefits sought on appeal remain denied, a 
supplemental statement of the case should be issued.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


